 Case 3:20-cr-03264-JLS Document 16 Filed 11/16/20 PageID.28 Page 1 of 1



1
2
3
4                         UNITED STATES DISTRICT COURT
5                      SOUTHERN DISTRICT OF CALIFORNIA
6
7    UNITED STATES OF AMERICA,                 CASE NO.: 20CR3264-JLS
8                       Plaintiff,
                                               ORDER CONTINUING
9          v.                                  MOTION HEARING/TRIAL
                                               SETTING
10
     SANDY GARCIA,
11
                         Defendant.
12
13
           Pursuant to joint motion, and good cause appearing, IT IS HEREBY
14
     ORDERED that the motion hearing/trial setting in Case No. 20CR3264-JLS is
15
     continued from November 20, 2020, to January 15, 2021, at 1:30 p.m. Defendant
16
     shall file an acknowledgement of the new hearing date by December 4, 2020.
17
           For the reasons set forth in the joint motion, the Court finds that the ends of
18
     justice will be served by granting the requested continuance, and these outweigh
19
     the interests of the public and the defendant in a speedy trial. Accordingly, the
20
     delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
21
     3161(h)(7)(A).
22
           IT IS SO ORDERED.
23
     Dated: November 16, 2020
24
25
26
27
28
